Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 14-15, 21-22, 29, 41-43, 72, 93, 98-99, 102, 104, 134, and 257-258 are pending. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 41, the limitation “wherein the inorganic/organic hybrid material has the formula…2” renders the claim indefinite.  It is not clear if this formula applies to the overall superficially porous material of claim 1 or only a portion of the superficially porous material, such as the coated core, shell material, or core-coating material.  Further, there are duplicate compositions within the R grouping. 
Claim Interpretation
The term “substantially nonporous” is interpreted in light of the instant specification at paragraph [0183] as a material which is impermeable or otherwise functions as a nonporous material; such as having a pore volume of less than about 0.10 cc/g or fully nonporous material. 

Claim Rejections - 35 USC § 102
Claims 1, 15, 29, 41, 72, 93, 98-99, 102, 104, 134, and 257-258 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by U.S. Patent Publication No. 2013/0112605 by Wyndham et al. (Wyndham).
In regard to claim 1, Wyndham teaches a superficially porous material comprising a coated core and one or more layers of a porous shell material surrounding the coated core (abstract).  Wyndham teaches the coated core comprises a substantially nonporous core material coated with a core-coating material (abstract). 
Wyndham teaches an increased inorganic/organic hybrid material content near an external surface of the superficially porous material ([0051]). 
Regarding limitations recited in claim 1, which are directed to method of making said superficially porous material (e.g. “the superficially porous material being made by a method comprising:….thereof”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the superficially porous material as recited in the claim is the same as the superficially porous In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  
In regard to claim 15, Wyndham teaches the core material is silica coated with a core-coating material and subsequently coated with and inorganic/organic hybrid material (abstract). 
In regard to claim 29, Wyndham teaches more than one layer of porous shell material wherein each layer is independently selected from an inorganic/organic hybrid material, silica, or mixtures thereof ([0016]). 
In regard to claim 41, Wyndham teaches the inorganic/organic hybrid material has the formula I ([0028]-[0034]). 
Regarding limitations recited in claim 72 which are directed to specific properties of superficially porous material recited in said claim, it is noted that once a superficially porous material is disclosed to comprise a coated core and one or more layers of a porous shell material surrounding the coated core, wherein the coated core comprises a substantially nonporous core material coated with a core-coating material, and therefore is the same as the superficially porous material of the claims, it will, inherently, display recited properties.  See MPEP 2112.  Additionally, Wyndham teaches improved chemical stability with high pH mobile phases ([0007]). 
Regarding limitations recited in claim 93, which are directed to method of making said superficially porous material (e.g. “further surface modified by…polymer”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the superficially porous material as recited in the claim is the same as the superficially porous material disclosed by the prior art, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Additionally, Wyndham teaches the material is surface modified by coating with a polymer ([0068]). 
In regard to claim 98, Wyndham teaches the core-coating material is an inorganic material, an organic material, or an inorganic/organic hybrid material (abstract). 
Regarding limitations recited in claim 99, which are directed to method of making said superficially porous material (e.g. “the coated core is derived from…the core”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Further, Wyndham teaches the coated core is derived from condensation of one or more polymeric organofunctional metal precursors and/or polymeric metal oxide precursors on the surface of the core ([0268]). 
Regarding limitations recited in claim 102, which are directed to method of making said superficially porous material (e.g. “the core coating material…the core”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the superficially porous material as recited in the claim is the same as the superficially porous material disclosed by the prior art, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Further, Wyndham teaches the core coating material is derived from 
In regard to claim 104, Wyndham teaches the core-coating material is alumina, silica, titanium oxide, zirconium oxide, and ceramic materials ([0274]). 
Regarding limitations recited in claim 134 which are directed to specific properties of superficially porous material recited in said claim, it is noted that once a superficially porous material is disclosed to comprise a coated core and one or more layers of a porous shell material surrounding the coated core, wherein the coated core comprises a substantially nonporous core material coated with a core-coating material, and therefore is the same as the superficially porous material of the claims, it will, inherently, display recited properties.  See MPEP 2112.
In regard to claim 257, Wyndham teaches more than one layer of porous shell material (abstract).  Regarding limitations recited in claim 257, which are directed to method of making said superficially porous material (e.g. “wherein each layer of the porous shell material is applied using a polyelectrolyte or a chemically degradable polymer”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  
In regard to claim 258, Wyndham teaches the initial superficially porous particle contains greater than 90% molar silica ([0276]). 
Claim Rejections - 35 USC § 103
Claims 1, 15, 29, 41, 72, 93, 98-99, 102, 104, 134, and 257-258 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication No. 2007/0189944 by Kirkland (Kirkland) in view of U.S. Patent Publication No. 2013/0112605 by Wyndham et al. (Wyndham).
In regard to claim 1, Kirkland teaches a superficially porous material comprising a coated core and one or more layers of a porous shell material surrounding the coated core ([0015]; [0026], core 100, outer porous shell 200 with plurality of colloidal nanoparticles 300).  Kirkland teaches the coated core comprises a substantially nonporous, impervious, solid core material coated with a core-coating material ([0015], [0026], core 100, which may be solid, first few monolayers of porous shell 200; [0033]; [0035]). 
In the case that Kirkland does not teach a substantially nonporous core material.  
Wyndham teaches superficially porous material comprise substantially nonporous cores (abstract).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed that the core of Kirkland is substantially nonporous as Wyndham teaches that superficially porous materials have nonporous cores. 

Regarding limitations recited in claim 1, which are directed to method of making said superficially porous material (e.g. “the superficially porous material being made by a method comprising:….thereof”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the superficially porous material as recited in the claim is the same as the superficially porous material disclosed by the prior art, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  
claim 15, Kirkland teaches the core material is silica coated with a core-coating material and subsequently coated with and inorganic/organic hybrid material ([0015], [0026], core 100, which may be solid, first few monolayers of porous shell 200; [0033]; [0035]; [0029]). 
In regard to claim 29, Kirkland teaches more than one layer of porous shell material wherein each layer is independently selected from an inorganic/organic hybrid material, silica, or mixtures thereof ([0015], [0026], [0033]; [0035]; [0029]). 
In regard to claim 41, Kirkland teaches the inorganic/organic hybrid material has the formula I ([0040]). 
Regarding limitations recited in claim 72 which are directed to specific properties of superficially porous material recited in said claim, it is noted that once a superficially porous material is disclosed to comprise a coated core and one or more layers of a porous shell material surrounding the coated core, wherein the coated core comprises a substantially nonporous core material coated with a core-coating material, and therefore is the same as the superficially porous material of the claims, it will, inherently, display recited properties.  See MPEP 2112.
Regarding limitations recited in claim 93, which are directed to method of making said superficially porous material (e.g. “further surface modified by…polymer”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the superficially porous material as recited in the claim is the same as the superficially porous material disclosed by the prior art, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
In regard to claim 98, Kirkland teaches the core-coating material is an inorganic material, an organic material, or an inorganic/organic hybrid material ([0015], [0026], core 100, which may be solid, first few monolayers of porous shell 200; [0033]; [0035]; [0029]). 
Regarding limitations recited in claim 99, which are directed to method of making said superficially porous material (e.g. “the coated core is derived from…the core”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the superficially porous material as In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding limitations recited in claim 102, which are directed to method of making said superficially porous material (e.g. “the core coating material…the core”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the superficially porous material as recited in the claim is the same as the superficially porous material disclosed by the prior art, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
In regard to claim 104, Kirkland teaches the core-coating material is alumina, silica, titanium oxide, zirconium oxide, and ceramic materials ([0015], [0026]; [0033]; [0035]; [0029]). 
Regarding limitations recited in claim 134 which are directed to specific properties of superficially porous material recited in said claim, it is noted that once a superficially porous material is disclosed to comprise a coated core and one or more layers of a porous shell   See MPEP 2112.
In regard to claim 257, Wyndham teaches more than one layer of porous shell material (abstract).  Regarding limitations recited in claim 257, which are directed to method of making said superficially porous material (e.g. “wherein each layer of the porous shell material is applied using a polyelectrolyte or a chemically degradable polymer”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the superficially porous material as recited in the claim is the same as the superficially porous material disclosed by the prior art, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  
In regard to claim 258, Wyndham teaches the initial superficially porous particle contains greater than 90% molar silica ([0276]). 
Response to Arguments 
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive. 
In regard to the Applicant’s arguments are directed towards amendments to the claims; the amendments are addressed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777